Order entered February 3, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01398-CR
                                       No. 05-14-01399-CR

                           CHRISTOPHER LEE COLE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-53515-X, F13-53516-X

                                             ORDER
       Appellant’s brief is overdue in these appeals. We also note that the clerk’s records do not

contain the trial court’s certifications of appellant’s right to appeal. Accordingly, we ORDER

the trial court to prepare certifications of appellant’s right to appeal for each of these cases that

accurately reflect the trial court proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State,

420 S.W.3d 803 (Tex. Crim. App. 2013).

       We further ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See
TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

        We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order. We further ORDER that the supplemental records contain the trial court’s completed

certifications of appellant’s right to appeal.

        The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                     /s/    ADA BROWN
                                                            JUSTICE